DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, 21-24 are pending; claims 7, 10-16, 18-19, 22-23 are withdrawn.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 21, the limitations of “a plurality of metal titanium dioxide layers on the first portion and the second portions” is rejected for being new matter. The limitation 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitations of “an optical sensor comprised from the one or more nanogratings and adapted to alternatively determine a change in temperature of a living entity based on: measuring and signaling a change in temperature by the defined surface of the living entity based on thermal expansion of the optical sensor, and transmitting, via a transmitter coupled to the optical sensor, data from the optical sensor associated with an optical spectrum peak; or measuring pulse waves from a fingernail of the living entity via the optical sensor, wherein the optical sensor illuminates the fingernail and measures changes in light absorption, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (Rodgers, US 2012/0165759) in view of Li et al. (Li, US 2003/0017581).
Regarding claim 1, Rodgers teaches a system comprising: 
a flexible substrate comprising an adhesive adapted to cause the flexible substrate to adhere to a defined surface (see entire document, especially [0011] barrier layer comprising elastomer material; [0017] adhesive layer; [0012] flexible materials; [0059] barrier layers [0163] elastomer); and 

As addressed above, Rodgers does discuss using nano-scale elements including gratings, but is silent to the specific dimensions and relations being claimed in the limitations of 
a plurality of metal titanium dioxide layers on the first portions and the second portions, wherein a pitch between ones of the first portions is between 200 nanometers and 2000 nanometers, wherein a width of the ones of the first portions is between 10 nanometers and 2000 nanometers and wherein a thickness of the ones of the first portions is between 10 nanometers 
Li teaches a related process and system for forming a grating structure (see title and abstract), and that such grating can be dimensioned and arranged as disclosed and claimed such that the limitations a plurality of metal titanium dioxide layers on the first portions and the second portions, wherein a pitch between ones of the first portions is between 200 nanometers and 2000 nanometers, wherein a width of the ones of the first portions is between 10 nanometers and 2000 nanometers and wherein a thickness of the ones of the first portions is between 10 nanometers and 2 micrometers, and wherein a second width of ones of the second portions is less than the width of the ones of the first portions are reasonably taught (see Figure 1, [0047] depth of grating 5 nm to 10000nm, preferred 100-500 nm;  [0049] titanium dioxide anti reflective coating on each grating area reasonably matches the usage in the instant disclosure as filed and thus is interpreted to read on plurality of layers. In the alternative, duplicating the layers would have been a matter of obviousness, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.); [0058] pitch=period “In one embodiment, the period of the grating is 550 nm; however a range of about 100 nm to about 1,000 nm can be used, the line width of a grating land area is approximately 275 
Regarding claim 2, the limitations are met by Rodgers in view of Li, where Rodgers teaches further comprising an optical sensor coupled to the plurality of silicon nanogratings and that detects a shift of an optical spectrum peak in response to the light reflected from the one or more nanogratings based on the strain on the defined surface (strain effects are inherently present in the light captured by reflection through the gratings; see entire document, especially [0022] optical sensors (e.g., photodetector or photodetector array). In an embodiment, for example, the device further comprises one or more molded or embossed optical components in optical communication with the flexible electronic device, such as lenses, diffusers or arrays thereof. [0063] In embodiments, the optical elements are positioned in optical communication with other device components, for example a flexible or stretchable electronic circuit, a flexible or stretchable LED array, a flexible or stretchable PD array, a flexible or stretchable substrate, a detector, a plasmonic crystal and any combination of these. [0170] "Optical communication" refers to a configuration of two or more elements wherein one or more beams of electromagnetic radiation are capable of propagating from one element to the other element. Elements in optical communication may be in direct optical communication or indirect optical communication. 
Regarding claim 3, the limitations are met by Rodgers in view of Li, where Rodgers teaches wherein the optical sensor comprises a spectrometer coupled to the plurality of silicon nanogratings via an optical cable (see entire document, especially Figures 34-35, [0281] spectrometer, see [0170] optical communication including gratings, fiber).
Regarding claim 6, the limitations are met by Rodgers in view of Li, where Rodgers teaches wherein the defined surface comprises a surface within a group consisting of: a fingernail or skin of a user to which the flexible substrate and the silicon substrate or film are applied (intended use: see entire document, especially [0017], [0022], [0280] skin/dermal/dermis, also appears to be capable of finger nail, see claim 44, [0011] circuit less than or equal to 100 microns; [0058] barrier material range includes less than 10 microns; the sum of these structures is reasonably less than 200 microns).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (Rodgers, US 2012/0165759) in view of Li et al. (Li, US 2003/0017581) as applied to claim 2 above, and further in view of Hyde et al. (Hyde, US 2017/0136265).
Regarding claim 4, the limitations are met by Rodgers in view of Li, where Rodgers teaches the usage of wireless connections between sensor and controller (see entire document, especially [0024]), but does not directly teach a transmitter.

Regarding claim 5, the limitations are met by Rodgers in view of Li and Hyde, where Rodgers teaches the information comprises medical information regarding a health condition of a user to which the flexible substrate and the silicon substrate or film is applied (see entire document, especially [0022], [0330]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (Rodgers, US 2012/0165759) in view of Li et al. (Li, US 2003/0017581) as applied to claim 1 above, and further in view of Cunningham et al. (Cunningham, US 2003/0027327).
Regarding claim 8, the limitations are met by Rodgers in view of Li, where Rodgers teaches the usages of lens in optical communication and thus coupled to the plurality of silicon nanogratings and adapted to receive the light from a light source and reflect the light from the plurality of silicon nanogratings (see entire document, especially [0170], [0258]), but does not directly teach further comprising a collimating lens.
Cunningham teaches a similar system which uses collimated lens in optical communications with gratings (see entire document, especially Figure 33, [0253-0254]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results 
Regarding claim 9, the limitations are met by Rodgers in view of Li and Cunningham, where Cunningham teaches the collimating lens is positioned above the one or more nanogratings (see entire document, especially Figures 33, [0254] light can be emitted and reflected on the top as opposed to the bottom. This is as an obvious rearrangement of parts suggested in the art for collimated lens to be located above gratings).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (Rodgers, US 2012/0165759) in view of Peeters (US 10,448,843).
Regarding claim 17, Rodgers teaches an apparatus comprising: 
a polymer substrate comprising an adhesive adapted to cause the polymer substrate to adhere to a defined surface (see entire document, especially [0012] flexible materials including polymer, [0017] adhesive); 
a silicon substrate disposed on the polymer substrate, wherein the silicon substrate comprises one or more nanogratings adapted to receive and reflect light based on strain on the defined surface (strain effects are inherently present in the light captured by reflection through the gratings; see entire document, especially [0009]-[0011] multiple components including an elastomer layer. [0163] elastomer can be silicon. [0258] nanostructured grating, [0074] semiconducting optical grating structure, [0089] grating [0170] optical communication including gratings); and 
an optical sensor comprised from the one or more nanogratings (see entire document, especially [0022] optical sensors (e.g., photodetector or photodetector array) [0213]-[0214], 
Peeters teaches a related biological sensor application and teaches an optical sensor including diffraction gratings for measuring temperature and reasonably teaches the alternative measuring temperature, and that such “or” function of “measuring and signaling a change in temperature by the defined surface of the living entity based on thermal expansion of the optical sensor, and transmitting, via a transmitter coupled to the optical sensor, data from the optical sensor associated with an optical spectrum peak” (see entire document, especially Figures 6-7, col. 14 lines 10-32, col. 24 lines 30-39, col. 26 lines 13-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring temperature via optical sensor and grating strain changes in order to assess patient metrics.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (Rodgers, US 2012/0165759) in view of Li et al. (Li, US 2003/0017581) and Barcelo et al. (Barcelo, US 2014/0211195) and Hyde et al. (Hyde, US 2017/0136265).
Regarding claim 21, Rodgers teaches a system comprising: 
a flexible substrate comprising an adhesive adapted to cause the flexible substrate to adhere to a defined surface (see entire document, especially [0011] barrier layer comprising elastomer material; [0017] adhesive layer; [0012] flexible materials; [0059] barrier layers [0163] elastomer); 
a silicon substrate or film disposed on the flexible substrate (see entire document, especially [0009]-[0011] multiple components including flexible or stretchable electronic circuit; [0042] “a flexible or stretchable electronic circuit useful in the devices and methods described herein comprises one or more flexible or stretchable single crystalline inorganic semiconductor elements”, [0154] silicon), wherein the silicon substrate or film is formed to include a plurality of silicon nanogratings adapted to receive and reflect light based on strain on the defined surface, wherein the plurality of silicon nanogratings comprise first portions at a first height above the flexible substrate and second portions at a second height above the flexible substrate, wherein the first height is greater than the second height (strain effects are inherently present in the light captured by reflection through the gratings; [0063] optical elements, [0074] semiconducting optical grating structure, [0075] nanostructures in plasmonic crystal structures, [0231] grating structures, including nanoscaled features, in plasmonic crystals, [0258] nanostructured grating, [0089] grating [0170] optical communication including gratings. For example, Figure 4g 490 has gratings with the heights as claimed, Figure 6 for separate embodiments shows elements 612 and 613 forming gratings as being claimed);
prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). In addition, the prior art invention would perform the same as the dimensions of the claimed invention and is not patentably distinct. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
However, the limitations of a plurality of metal titanium dioxide layers on the first portions and the second portions, wherein a pitch between ones of the first portions is between 200 nanometers and 2000 nanometers; and a mobile device configured to receive strain data associated with a strain experienced by the flexible substrate are not directly taught.
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.); [0058] pitch=period “In one embodiment, the period of the grating is 550 nm; however a range of about 100 nm to about 1,000 nm can be used, the line width of a grating land area is approximately 275 nm, however a range of about 50 to about 500 nm can be used, and the depth is approximately 200 nm, however a range of about 0.01 micron to about 1 micron can be used”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known grating arrangement and design with another to obtain predictable 
Barcelo teaches a system that measures strain via light reflections (see entire document, especially [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring strain data using light.
Hyde teaches a system where strain measured on a user is transmitted to a remote mobile device (see entire document, especially Figure 6, [0125] strain, [0140] mobile device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a mobile device capable of receiving strain information in order to allow a physician to monitor a patient from home, office, or in the car of adverse health conditions.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (Rodgers, US 2012/0165759) in view of Cunningham et al. (Cunningham, US 2003/0027327) in view of Rodgers et al. (Rodgers’235, US 2013/0041235) in view of Peeters (US 10,448,843).
Regarding claim 24, Rodgers teaches an apparatus comprising: 
a polymer substrate comprising an adhesive adapted to cause the polymer substrate to adhere to a defined surface (see entire document, especially [0012] flexible materials including polymer, [0017] adhesive); 
a silicon substrate disposed on the polymer substrate, wherein the silicon substrate comprises one or more silicon nanogratings adapted to receive and reflect light based on strain on the defined surface, resulting in reflected light (strain effects are inherently present in the light 
wherein the apparatus is less than or equal to approximately 200 microns thick and is adapted to adhere to a fingernail or toenail (see entire document, especially [0011] circuit less than or equal to 100 microns; [0058] barrier material range includes less than 10 microns; adapted to adhere to the human nail is an intended use for the required dimensions and does not result in a structural difference, thus appears to be a capability of the structures taught in the Rodgers system),
an optical sensor adapted to detect an optical spectrum behavior in response to receiving the reflected light from the one or more silicon nanograting and wherein the optical sensor is a floating structure not directly attached to the surface of the fingernail or the toenail (see entire document, especially Figures 34-35, [0281] spectrometer, see [0170] optical communication including gratings, fiber, such structures are above the surface and meet the limitation of “floating”);
a temperature sensor coupled to the polymer substrate and employed as a backup sensor to the optical sensor to provide a body temperature of the living entity (temperature sensor present, used as a backup is intended use; see entire document, especially [0022] In an embodiment, a biomedical device further comprises one or more sensors supported by the external surface of the suture, such as one or more thermal sensors (e.g., thermocouple, thermistor, etc.), optical sensors (e.g., photodetector or photodetector array), or electronic sensors (e.g., measurement of current or voltage), optionally provided in a partially or completely 
Rodgers teaches the usages of lens in optical communication and thus coupled to the one or more silicon nanogratings and adapted to receive the light from a light source and reflect the light from the one or more silicon nanogratings (see entire document, especially [0170], [0258]), but does not directly teach further comprising a collimating lens.
Cunningham teaches a similar system which uses collimated lens in optical communications with gratings (see entire document, especially Figure 33, [0253-0254]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a collimating lens in optical communication with gratings of a substrate in order to focus the light on the desired region.
In addition, Rodgers discusses thicknesses of components as discussed prior (see entire document, especially claim 44, [0011] circuit less than or equal to 100 microns; [0058] barrier material range includes less than 10 microns; the sum of these structures is reasonably less than 200 microns), but Cunningham does not discuss the size of the collimated lens. However, the modified prior art invention of Rodgers with collimated lens would perform the same as the dimensions of the claimed invention and is not patentably distinct. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With regards to the temperature sensor to provide a body temperature is not directly taught.
Rodgers’235 teaches a similar system that includes flexible substrates attached to humans for measuring physiological parameters including temperature and teaches such sensors measure tissue temperature which reasonably reads on body temperature (see entire document, especially title, abstract, [0015], [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring body temperature in order to determine if a patient is suffering from illness or infection.
However, the limitation wherein the optical sensor measures and signals a change in temperature by the defined surface of the living entity based on thermal expansion of the optical sensor is not directly taught.
Peeters teaches a related biological sensor application and teaches an optical sensor including diffraction gratings for measuring temperature and reasonably teaches wherein the optical sensor measures and signals a change in temperature by the defined surface of the living .

Response to Arguments
The examiner acknowledges applicant’s amendments to the claims filed 2/1/2021.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are partially persuasive due to the amendments to the claims, but the amendments have necessitated new grounds of rejections.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejections necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al. (Mori, US 2005/0046946) teaches related art discussing duty ratios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791